SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

944
TP 15-00395
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF MICHAEL ALLEN, PETITIONER,

                      V                                           ORDER

ROBINSON, FIRST DEPUTY, RESPONDENT.


MICHAEL ALLEN, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered February 27, 2015) to review a determination
of respondent. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court